Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 07/27/2021, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1, 9 and 17. As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20. 

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-20 are pending.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al. (US PGPUB 2016/0247079, hereinafter Mewes), in view of Lalladi et al.  view of Siebel et al. (US PGPUB 2017/0006135, hereinafter Siebel).
As per as claim 1, Mewes disclose:
 A system comprising:
at least one hardware processor (Mewes, e.g., [0026], “one or more processors…hardware components”; and
a storage device coupled with the at least one hardware process (Mewes, e.g., [0101], “…memory, nonvolatile storage…”); 
the at least one hardware processor operable to at least:
 	receive real-time data from a plurality of data sources (Mewes, e.g., [0011-0013], (collect and evaluating data that includes soil, field, crop, and weather…real-time user feedback…”);
 	 ingest the real-time data (Mewes, e.g., [0027], [0032-0035], [0080], “…ingesting, retrieving, requesting, receiving…obtaining the input data 110 to initialize the modeling paradigms and profile soil conditions… input data 110 includes meteorological and climatological data 111 which is comprised of one or more of in-situ weather data 112…”);
 	persist at least some of the real-time data on the storage device (Mewes, e.g., [0015] and [0085], “…store and share information concerning field properties and the more-changeable crop and crop residue characteristics…”); 
 	analyze the real-time data to derive at least one insight (Mewes, e.g., [0012-0016], [0040] and [0084-0085], “…provide insight into the outcomes… diagnosing and  and 
 	generate an output associated with the at least one insight for real-time
visualization (Mewes, e.g., [0047], [0052-0057], “…generating the indicators and forecasts for agricultural activity comprising the output data 150 for a particular field…”).
	To make records clearer regarding to the language of “ingest the real time data” (although as stated above Mewes functional disclose the features of ingest the real time data).
	However Lalladi, in an analogous art, discloses “ingest the real time data” (Malladi, e.g., [0018], [0021], [0027], [0061] and [0065], “…receiving a sensor data stream data over a first network connection type at a data ingestion agent of an edge platform system; from the data ingestion agent, delivering ingested stream data to a data bus of the system; processing the ingested stream data at an analytics engine…to generate intelligence information from the ingested stream data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Lalladi and Mewes to allow user ingests data and access the sensor data stream over network to archiving in allows user to develop application for the edge platform system and can access and process the intelligence information available on the data bus (Lalladi, e.g., [0018-0024]).
the at least one hardware processor further operable to run a virtual machine, the virtual machine configured to use a message queue publish and subscribe structure to receive the real-time data, the at least one hardware processor further configured to remember a sequence of applications executed to solve a given problem and recommend an application in the sequence that is working fro he give problem, wherein the applications include data ingestion applications, machine learning applications, analytics applications and predictive applications, and the given problem includes detecting disruptive events before the events occur.
	The combination of Lalladi and Mewes disclose operable to run a virtual machine, the virtual machine configured to use message queue receive the real time data (Lalladi, e.g., [0007], [0010], [0018-0019] and [0064], “…generate intelligence information from the ingested stream data…enriching the ingested data in real time through a data enrichment component and making the ingested data available…”), and [0078-0081] disclose message queue), Lalladi and Mewes further disclose tracking problems (Lalladi, e.g., [0096], “detect track problems…”,  [0138] and [0172], “…tracking events in operations with high frequency and turning sensor data into actionable analytic insights through software and services…”), but to further clarify the language of “remember a sequence of applications executed to solve a given problem and recommend an application in the sequence that is working for the give problem, wherein the applications include data ingestion applications, machine learning applications, analytics applications and predictive applications, and the given problem includes detecting disruptive events before the events occur”.
	However Siebel, in an analogous art, discloses “remember a sequence of applications executed to solve a given problem and recommend an application in the sequence that is working for the give problem (Siebel, [abstract], [0143], [0158-0159], “…storing the message one message queue…message types...), wherein the applications include data ingestion applications, machine learning applications, analytics applications  (Siebel, e.g., [0143], [0158-0159], “…applications, such as analytics, machine learning algorithms, data ingestion…”) and predictive applications, and the given problem includes detecting disruptive events before the events occur ” (Siebel, e.g., [0424], “…prediction problem…” and [0517] and [0647], “…predict the potential for disruption…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Siebel, Lalladi and Mewes to allow for development of entirely new application that are highly targeted and responsive to the explosion of new business process requirements to archiving in improving detect and solving the problems during the execution (Siebel, e.g., [0071-0077]).

As per as claim 2, the combination of Siebel, Lalladi and Mewes disclose:
The system of claim 1, wherein the real-time data comprises at least real-time sensor data (Lalladi, e.g., [0014-0018] and [0021], “…a sensor system includes: a number of sensors…to perform computations based on raw data received from the sensors…”) and see (Mewes, e.g., [0031]).

As per as claim 3, the combination of Siebel, Lalladi and Mewes disclose:
The system of claim 1, wherein the at least one hardware processor ingests the data by transforming and cleansing the real-time data into a format for analyzing (Lalladi, e.g., [0115-0120]) and (Bishop, e.g., [0064-0066], “…Data enters a container through a so-called "emitter". Emitters are event tuple sources for a container and are 

As per as claim 4, the combination of Siebel, Lalladi and Mewes disclose:
 The system of claim 1, wherein the at least one hardware processor executes an artificial intelligence model to analyze the real-time data (Mewes, [abstract], [0011-0016]).

As per as claim 5, the combination of Siebel, Lalladi and Mewes disclose:
 The system of claim 1, wherein the at least one hardware processor trains an artificial intelligence model based on the real-time data (Mewes, [abstract], [0011-0016]).

As per as claim 6, the combination of Siebel, Lalladi and Mewes disclose:
The system of claim 1, wherein the at least one hardware processor interfaces with a plurality of user functionalities (Mewes, [abstract], [0011-0016]) and (Siebel, e.g., [0063] and [0080], “user interface…”).

As per as claim 7, the combination of Siebel, Lalladi and Mewes disclose:
The system of claim 6, wherein the plurality of user functionalities comprises data engineering, data science, analysis and application development, wherein the hardware processor allows for data sharing and collaboration among the user functionalities (Mewes, e.g., [0042]) and see [Malladi, e.g., [0089]), and further see (Siebel, e.g., [0050-0054], center that connects and enables collaboration among separate business…”).

As per as claim 8, the combination of Siebel, Lalladi and Mewes disclose:
The system of claim 1, wherein the at least one hardware processor recommends an action based on the at least one insight (Malladi, e.g., [0068] and [0172]) and see (Mewes, e.g., [0040], [0084-0085]) and further see (Siebel, e.g., [0083], [0147], [0204], [0210], [0230] and [0445] for recommends insight).

Claims 9-16 are  essentially the same as claims 1-8 except that they set forth the claimed invention as computer readable medium rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Claims 17-20 are essentially the same as claims 1-8 except that they set forth the claimed invention as apparatus rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 07/12/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to computer application to providing a framework for real time situational awareness and visualization. 

a.	Kannan et al. (US PAT 9,129290, hereinafter Kannan); “Apparatus and method for predicting customer behavior” discloses predicting the appropriate interaction channel through analysis of different types of data and filtering of irrelevant data. 
Kannan further disclose predict customer problem and clustering problem, [col. 5, lines 25-35]) 
Kannan also teaches predict how to best serve their client (insight) [col. 10, lines 1-40]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163